JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. RApp. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed March 31, 2009, and January 4, 2010, be affirmed. The district court properly dismissed appellant’s constitutional claims for lack of a state actor pursuant to 42 U.S.C. § 1983. The court also properly granted summary judgment for the appellees on appellant’s legal malpractice claims, because appellees timely filed a legally sufficient notice of claim pursuant to D.C.Code § 12-309 (requiring notice within 6 months of the approximate time, place, cause, and circumstances of the injury). Appellant therefore suffered no legal harm as a result of appellees’ representation. See Thomas v. Powell, 247 F.3d 260, 264 (D.C.Cir.2001).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.